Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 was filed before the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Sayed et al (US20120211373A1 published 08/23/2012; hereinafter El-Sayed).
Regarding claim 1, El-Sayed teaches a cell evaluation device (device for measuring cell barrier function – paragraph 38) comprising: 
a porous membrane (polyester membrane – Figure 8) having a first main face (top side of the polyester membrane – Figure 8) and a second main face (bottom side of the polyester membrane – Figure 8) opposite to the first main face; 
a first passage member (top PDMS wafer on top of the polyester membrane – Figure 8) stacked on the first main face of the porous membrane in a first direction perpendicular to the first main face and the second main face, the first passage member having a first passage portion overlapping (top channel formed in the top PDMS wafer – Figure 8), in the first direction, a first area on which cells are placed in the first main face of the porous membrane (BEND3 cell monolayer on the top of the polyester membrane – Figure 7); 
a second passage member (a bottom PDMS wafer on bottom of the polyester membrane – Figure 8) stacked on the second main face of the porous membrane in the first direction, the second passage member having a second passage portion formed within the second passage member (bottom channel formed in the bottom PDMS wafer – Figure 8), the second passage portion overlapping, in the first direction, a second area (bottom channel overlaps the bottom of the polyester membrane – Figures 7-8); and 
a first electrode provided in the first passage portion (a top Ag/AgCl electrode above the BEND3 monolayer – Figures 1-2) and a second electrode provided in the second passage portion  (a bottom Ag/AgCl electrode below the BEND3 monolayer – Figures 1-2), the first electrode and the second electrode being positioned across the first area and the second area (Figure 1) and configured to measure an electric characteristic in accordance with a formation of tight junctions among the cells (cell monolayers exhibit tight junctions, high TEER values and permeability similar to that of in vivo cell monolayers – paragraph 56).
Regarding claim 2, El-Sayed teaches the cell evaluation device according to claim 1, wherein the first passage portion and the second passage portion extend in a second direction (the top channel and the bottom channel extend in a horizontal direction perpendicular to the top of the membrane – Figure 8), the second direction being perpendicular to the first direction, and in second direction, a length of the first electrode is half or more of a length of the first area (the top Ag/AgCl electrode is longer than the membrane – Figure 2A), and a length of the second electrode is half or more of a length of the second area (the bottom Ag/AgCl electrode is longer than the membrane – Figure 2A).
Regarding claim 3, El-Sayed teaches the cell evaluation device according to claim 1, wherein the first electrode is provided so that the first area is visible in a plan view from the first passage portion (the top of the membrane is visible from a plan view of the device – Figures 1-2 and 7-8).
Regarding claim 6, El-Sayed teaches the cell evaluation device according to claim 1, wherein 
the first area is defined by an opening provided in a cell placement area definition member (opening for pipettor to load fluids into the device – Figure 6), the cell placement area definition member being fixed to the first main face of the porous membrane (the BEND3 cells are placed on the top surface of the membrane – Figure 7);
the first passage portion is defined by an opening provided in the first passage member (PDMS layers were removed from the wafer, and reservoir holes were punched within the upper PDMS layer allowing access to both the upper and lower channels – paragraph 70), the first passage member being fixed to the cell placement area definition member (top PDMS wafer is attached to the top of the polyester membrane – Figure 8);
the first electrode is formed in a first electrode member (the top Ag/AgCl electrode is formed in a slot in the PDMS top channel – Figures 1-2), the first electrode member being fixed to the first passage member (the top Ag/AgCl electrode is embedded the PDMS top channel – Figures 1-2 and paragraph 56); the second passage portion is defined by an opening provided in the second passage member (PDMS layers were removed from the wafer, and reservoir holes were punched within the upper PDMS layer allowing access to both the upper and lower channels – paragraph 70); and 
the second electrode is formed in a second electrode member (the bottom Ag/AgCl electrode is formed in a slot in the PDMS bottom channel – Figures 1-2), the second electrode member being fixed to the second passage member (the bottom Ag/AgCl electrode is embedded the PDMS bottom channel – Figures 1-2 and paragraph 56).
Regarding claim 8, El-Sayed teaches the cell evaluation device according to claim 1, wherein the first electrode and the second electrode are both formed in a manner of being contactable from one side of the cell evaluation device (the Ag/AgCl electrodes extend outside of the device and can both be contacted from outside of the device – Figure 2).
Regarding claim 10, El-Sayed teaches the cell evaluation device according to claim 6, wherein an entirety of the cell evaluation device has a chip shape (the device is chip shaped – Figure 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over El-Sayed as applied to claim 1 above, in view of Talebpour et al (US20120190040A1 published 07/26/2012; hereinafter Talebpour).
Regarding claim 4, El-Sayed teaches the cell evaluation device according to claim 1.
However, El-Sayed does not teach wherein the first electrode is a transparent electrode.
Talebpour teaches a device for detecting intracellular analyte wherein the first electrode is a transparent electrode (a transparent electrode – paragraph 11). It would be advantageous to use a transparent electrode to gain the additional function of using optical measurement methods to analyze samples in the chip (Talebpour paragraph 34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrode, as taught by El-Sayed, with the transparent electrode, taught by Talebpour, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both El-Sayed and Talebpour both teach cell analysis devices comprising electrodes.
Regarding claim 5, El-Sayer teaches the cell evaluation device according to claim 1.
However, El-Sayed does not teach the device further comprising: a third electrode provided in the first passage portion and a fourth electrode provided in the second passage portion, the first electrode and the second electrode being positioned across the first area and the second area.
Talebpour teaches a third electrode (electrode 17 on the bottom of the top plate 13 – Figure 1) provided in the first passage portion and a fourth electrode (electrode 18 on the top of the bottom plate 12 – Figure 1) provided in the second passage portion, the first electrode and the second electrode being positioned across the first area and the second area (two electrodes 17 and 18 are located across each other vertically – Figure 1). It would be advantageous to use an additional two electrodes to concentrate intracellular analyte through electroporation (Talebpour paragraph 149). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by El-Sayed, with third and fourth electrodes, taught by Talebpour, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both El-Sayed and Talebpour both teach cell analysis devices comprising electrodes. 
Regarding claim 9, El-Sayed, modified by Talebpour, teaches a cell evaluation system, comprising: the cell evaluation device according to claim 5, a resistance meter (Autolab potentiostat/galvanostat – paragraph 72) including an ammeter (a galvanostat is capable of measuring current – paragraph 72) and a voltmeter (the Autolab potentiostat/galvanostat is capable of measuring voltage; see Autolab NPL page 7), the ammeter having two terminals respectively attached to the first electrode and the second electrode (the Autolab potentiostat/galvanostat is connected to the Ag/AgCl electrodes – paragraph 72),
However, El-Sayed, modified by Talebpour, does not teach the voltmeter having two terminals respectively attached to the third electrode and the fourth electrode.
Talebpour teaches a voltmeter (application of voltage to the electrodes 17 and 18 – paragraph 161) (a voltage source 98 capable switching from 0 to about 100 Volts in millisecond timescales – paragraph 200) having two terminals respectively attached to the third electrode (electrodes 17 – Figure 1) and the fourth electrode (electrodes 18 – Figure 1). It would be advantageous to use a voltage source and additional two electrodes to concentrate intracellular analyte through electroporation (Talebpour paragraph 149).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by El-Sayed, with third and fourth electrodes, taught by Talebpour, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both El-Sayed and Talebpour both teach cell analysis devices comprising electrodes. 
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over El-Sayed as applied to claim 6 above, in view of Parker et al (US20180221874A1 published 08/09/2018; hereinafter Parker).
Regarding claim 7, El-Sayed teaches the cell evaluation device according to claim 6.
However, El-Sayed does not teach wherein the second area is defined by an opening provided in a pressing member fixed to the second main face of the porous membrane.
Parker teaches a fluidic device for analyzing tissues, wherein the second area (side of the porous membrane 110 facing the second chamber 140 – Fig. 1) is defined by an opening (opening to the second chamber 140 in the solid support structure 120 – Fig. 1) provided in a pressing member fixed to the second main face of the porous membrane (solid support structures 120 that is attached to the bottom of the porous membrane 110 and forms the second chamber 140 – Fig. 1). It would advantageous to use the solid support structure 120 to gain the function of culturing endothelial cells on the growth promoting layer (Parker paragraphs 46-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by El-Sayed, with the solid support structure, taught by Parker, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because El-Sayed and Parker both teach cell analysis devices with electrodes.
Regarding claim 11, El-Sayed, modified by Parker, teaches the cell evaluation device according to claim 7, wherein the second passage member is fixed to the pressing member (the solid support structures 120 that is attached to the bottom of the porous membrane 110 is attached to the base 150 – Parker Fig. 1).
Response to Arguments
	Applicant’s addition arguments with respect to the rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.S./Examiner, Art Unit 1796                

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797